                Case 19-10729-MFW              Doc 196       Filed 05/28/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                         Case No. 19-10729 (MFW)

                 Debtors.                                 Jointly Administered


                       NOTICE OF AGENDA OF MATTER SCHEDULED
                      FOR HEARING ON MAY 30, 2019 AT 2:00 P.M. (ET)

MATTER GOING FORWARD

1.       Motion of Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
         361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
         Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
         Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing the Debtors’
         Limited Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
         Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
         [Docket No. 18; Filed: 4/1/2019]

         Objection Deadline:                April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                 a)       Interim Order Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and
                          507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                          Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                          Obtain Postpetition Senior Secured Superpriority Financing, (II)
                          Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                          Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                          Final Hearing, and (V) Granting Related Relief [Docket No. 44; Entered:
                          4/4/2019]

                 b)       Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                          4/4/2019]

                 c)       Notice of Filing of Revised Proposed Clean and Blackline DIP Order
                          [Docket No. 151; Filed: 5/9/2019]

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.


68679287.1
               Case 19-10729-MFW          Doc 196     Filed 05/28/19     Page 2 of 3



                   d)   Notice of Adjournment of Final DIP Hearing [Docket No. 173; Filed:
                        5/16/2019]

                   e)   Notice of Deposition of Rich Newman [Docket No. 195; Filed: 5/28/2019]

         Response(s) Received:

                   a)   Limited Objection of M3 Construction, Inc. to Motion of Debtors for
                        Entry of Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507,
                        Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                        Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                        Obtain Postpetition Senior Secured Superpriority Financing, (II)
                        Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                        Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                        Final Hearing, and (V) Granting Related Relief [Docket No. 77; Filed:
                        4/24/2019]

                   b)   Objection of the Official Committee of Unsecured Creditors to the Motion
                        of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                        §§ 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004
                        and 9014 and Local Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1
                        (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                        Superpriority Financing, (II) Authorizing The Debtors Limited Use of
                        Cash Collateral, (III) Granting Adequate Protection to Prepetition Secured
                        Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                        [Docket No. 87; Filed: 4/26/2019]

                   c)   Joint Supplemental Objection of the Official Committee of Unsecured
                        Creditors to the Motions of Debtors for Entry of Orders Approving Post
                        Petition Financing and Bidding Procedures [Docket No. 155; Filed:
                        5/9/2019]

                   d)   Informal response from the Office of the United States Trustee

         Status:        This matter will go forward on a final basis.




                                 [remainder of page intentionally left blank]




                                                  2
68679287.1
             Case 19-10729-MFW   Doc 196    Filed 05/28/19    Page 3 of 3



Dated: May 28, 2019                 Respectfully submitted,
       Wilmington, Delaware
                                    POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    bdolphin@polsinelli.com
                                    -and-
                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




                                       3
68679287.1
